Citation Nr: 0315054	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-13 065	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
March 1993 to April 1995.  This matter originally came before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that denied service connection 
for right and left knee disorders.  The Board remanded the 
case for additional development in April 2001; the RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his service connection claims.

2.  The appellant was involved in a motor vehicle accident in 
November 1990; radiographic examination could not exclude a 
right knee proximal fibula fracture and the leg was casted.

3.  In January 1993, x-rays of both knees revealed no bony 
joint or soft tissue pathology.

4.  In March 1994, the appellant was treated for complaints 
of left knee pain; a left knee strain was diagnosed.

5.  The appellant's single in-service instance of a left knee 
strain has not been shown to have resulted in any residuals 
or to have resulted in symptoms that were other than acute 
and transitory.

6.  Service medical records contain no diagnoses of any right 
knee disorder, nor was any diagnosis of any right or left 
knee disorder demonstrated within one year of the appellant's 
separation from active duty.

7.  None of appellant's currently diagnosed right or left 
knee disorders have been shown to be etiologically or 
causally related to active duty service or any incident 
therein.


CONCLUSIONS OF LAW

A right knee disorder was not incurred in or aggravated by 
service, and arthritis of the right knee may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).

A left knee disorder was not incurred in or aggravated by 
service, and arthritis of the left knee may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he currently suffers from right 
and left knee disorders that are related to his active 
service, and that service connection for his right and left 
knee conditions is therefore warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claims for service 
connection for a right knee disorder and a left knee 
disorder.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Review of the appellant's service medical records reveals 
that he was involved in a motor vehicle accident in November 
1990.  Private treatment records indicate that a right knee 
proximal fibula fracture could not be excluded by x-ray 
examination.  Therefore the leg was casted.  In January 1993, 
in connection with the appellant's entry into service, x-rays 
of both knees were taken and revealed no bony joint or soft 
tissue pathology.  In March 1994, the appellant was treated 
for a left knee strain; he demonstrated normal ambulation and 
negative valgus/varus, anterior posterior drawer, grind, 
edema and effusion.  Thereafter, no complaints of, treatment 
for, or diagnosis of any left knee condition is of record.  
In April 1994, the appellant was involved in another motor 
vehicle accident and suffered various compression fractures 
of his cervical spine and lumbar spine.  He did not complain 
of any knee pain or other knee symptomatology.  In May 1994, 
he demonstrated 5/5 knee extension and flexion bilaterally.  
In June 1994, he demonstrated a normal gait and normal motor 
function.  The June 1994 report of the Medical Board includes 
no findings pertinent to either knee.  In August 1994, he 
demonstrated normal strength of the lower extremities.  The 
next month, he again demonstrated a normal gait.  

Post-service, the appellant submitted a VA Form 21-526 in 
August 1995.  He did not claim any knee disorder.  He 
underwent a VA spine examination in October 1995; again he 
did not complain of any knee condition.  On physical 
examination, he did not demonstrate any muscle atrophy of the 
lower extremities and the muscle strength of his legs was 
5/5.  He also underwent a VA general medical examination; he 
complained of pain in both knees and reported no medication 
and no treatment.  On physical examination, he demonstrated a 
normal gait.  

The report of an private MRI of the left knee conducted in 
September 1998 indicates that the appellant had a bone bruise 
or contusion in the lateral femoral condyle; intrasubstance 
degenerative changes in the posterior horn of the medical 
meniscus; and a small joint effusion.  An April 1999 written 
statement from a private orthopedic surgeon indicates that he 
had been treating the appellant for left knee pain since 
November 1998.  He also stated that the appellant had been 
diagnosed with a right knee meniscal tear.  

The appellant underwent another VA medical examination in 
October 2001.  The appellant reported that he had experienced 
bilateral knee pain since the 1994 car accident.  He 
complained of left knee pain, but none currently on the 
right.  The appellant reported that walking and standing 
precipitated the pain and that he used pain medication.  He 
reported one occasion in the previous year of severe knee 
pain and said that he had not had any emergency room visits 
in that time for knee pain.  He denied episodes of 
dislocation and/or subluxation.  On physical examination, no 
constitutional symptoms of inflammatory arthritis were 
observed.  The appellant demonstrated zero to 140 degrees of 
motion in the right knee and zero to 120 degrees in the left; 
this motion was accomplished without evidence of pain.  There 
was no evidence of edema, effusion, instability, weakness, 
redness, heat, abnormal movement, guarding.  There was 
tenderness on palpation of the left knee joint, but no 
tenderness was demonstrated on the right.  There was a 
positive patellar grinding test on each knee.  The appellant 
demonstrated a normal gait.  The examiner rendered diagnoses 
of bruise or contusion in the lateral femoral condyle, 
intrasubstance degenerative changes in the posterior horn of 
the medical meniscus and a small joint effusion in the left 
knee and right knee patellofemoral syndrome.  

The examiner reviewed the pre-service, service and post-
service medical records and noted that the in-service 
treatment records after the April 1994 car accident were 
silent for any complaints of knee pain or findings of a knee 
condition.  The examiner also noted that the first evidence 
of treatment after service for any knee condition occurred in 
1998.  After consideration of those records and examination 
of the appellant, the examiner opined that "the present left 
knee condition diagnosed by MRI is not related to the 
veteran's active service from March 1993 to April 1995."  
The examiner also opined that the appellant's right knee 
condition was not related to service, finding that it was 
most probably related to the process of aging or the injury 
incurred in February 1990.

The appellant maintains that he suffers from right and left 
knee disorders that are related to service.  The Board has 
considered the appellant's various written statements, and 
those of his representative, submitted in support of his 
contentions.  To the extent that those statements represent 
evidence of continuity of knee symptomatology, without more 
these statements are not competent evidence of a diagnosis of 
any knee disorder, nor do they establish a nexus between any 
right or left knee disorder and his military service.  

Review of all of the evidence of record reveals that the 
appellant was treated for complaints of left knee pain on one 
occasion during his active service, but there is no mention 
of any arthritis.  Furthermore, there is no medical evidence 
of record to establish that the in-service left knee pain was 
other than acute and transitory.  There is no evidence of 
record that indicates that the appellant suffered from knee 
arthritis or any other knee disorder to a compensable degree 
within one year of his separation from service.  In addition, 
the record does not contain competent medical evidence of a 
nexus between any current right or left knee disorder and 
disease or injury during the appellant's active military 
service.  The appellant has not provided any medical evidence 
to establish that he currently suffers from any right or left 
knee disorder, including arthritis, that is related to 
service, and his statements are not competent evidence as to 
medical diagnosis or causation.  While the appellant has 
asserted that his current knee disorders had their onset 
during service, his assertions (and those of his 
representative) of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the medical evidence of record contains no 
competent medical opinion showing that the currently existing 
right and left knee disorders have any etiologic relationship 
to the appellant's active service.

Based on the totality of the evidence of record, including 
the statements of the appellant and those of his 
representative, the service medical records, the post-service 
private and VA treatment records dated from 1995 onward, and 
the reports of the VA medical examinations conducted in 
October 1995, and October 2001, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for any right or left knee disorder.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt.  However, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish service connection for right 
and left knee disorders in the Statement of the Case (SOC) 
issued in March 2000.  He was sent a notification letter 
concerning the VA's duty to assist by the RO in September 
2001.  The Supplemental Statement of the Case (SSOC) issued 
in March 2003 provided the appellant with the text of the 
current 38 C.F.R. §§ 3.102 and 3.159.  The Board finds that 
the discussions in the rating decision, the SOC, the SSOC and 
RO letters sent to the appellant in effect informed him of 
the information and evidence that would needed to 
substantiate his claims and complied with VA's notification 
requirements.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a medical 
examination.  In addition, the RO sent a letter to the 
appellant in September 2001 in which he was told that VA was 
responsible for obtaining all of his records from military 
sources and that his complete service medical record had been 
obtained and associated with his claims file.  The letter 
sent by the RO in March 2001 advised the appellant what 
evidence VA had already obtained, as well as what kinds of 
evidence VA needed for a showing of entitlement to service 
connection.  The appellant was informed that he could submit 
additional evidence.  He did not reply to that letter.  
Therefore, there is no indication that additional relevant 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claims 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Service connection for a right knee disorder and for a left 
knee disorder is denied.



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

